               Case 1:19-cr-00223-NRB Document 30 Filed 03/22/21 Page 1 of 1

SABRINA P. SHROFF                                                                        233 BROADWAY
  ATTORNEY AT LAW                                                             NEW YORK, NEW YORK 10007
                                                                               TELEPHONE: (646) 763-1490



                                                                   March 19, 2021

     BY ECF
     Honorable Naomi Reice Buchwald
     United States District Judge for the
      Southern District of New York
     500 Pearl Street, Courtroom 21A
     New York, NY 10007-1312

     Re:    United States v. Kim Anh Vo, 19 Cr. 223 (NRB)

     Dear Judge Buchwald:

             With no objection from the government, I write to ask the Court to order the Department
     of Pretrial Services in New York and in Georgia where Ms. Vo resides, to provide her with
     mental health treatment, which is a condition of her release. She is required to have mental health
     treatment which has been held in abeyance due to Ms. Vo’s good progress, cost and the
     pandemic.

            Progress aside, Ms. Vo is in need to mental health treatment, especially now as Ms. Vo is
     experiencing anxiety after the shooting at/of individuals of Asian descent at the mall where she is
     employed.

            I thank the Court for its attention to this matter.

                                                            Respectfully submitted,

                                                            /s/Sabrina P. Shroff
                                                            Counsel for Ms. Vo

     cc: Counsel of record


            So Ordered:   ___________________
                          Hon. Naomi Reice Buchwald
                        United States District Judge


  Dated:    New York, New York
            March 22, 2021
